ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
BAE Systems Southeast Shipyards Mayport LLC         )          ASBCA No. 59876
                                                    )
Under Contract No. N00024- l O-C-4406               )

APPEARANCES FOR THE APPELLANT:                                 Robert E. Korroch, Esq.
                                                               William A. Wozniak, Esq.
                                                                Williams Mullen
                                                                Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                                Ronald J. Borro, Esq.
                                                                Navy Chief Trial Attorney
                                                               Anthony K. Hicks, Esq.
                                                                Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 22 August 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the A~ed
Services Board of Contract Appeals in ASBCA No. 59876, Appeal of BAE Systems
Southeast Shipyards Mayport LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals